DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of HIV protease inhibitors, iron chelator, and disease in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner asked for an election of species of HIV protease inhibitor, a second HIV protease inhibitor, iron chelator, and disease. 
Applicants provided a compliant election of nelfinavir, darunavir, desferal, and beta-thalassemia major. See “SEARCH 6-7” in enclosed search notes. Therefore, the search for other species of HIV protease inhibitor, a second HIV protease inhibitor, iron chelator, and disease will not be extended in/for/during this Office Action in accordance with Markush search practice. 
The elected species read on claims 1-5, 7, 9-10, 12, 13, and 15-19. 
Claims 6, 8, 11, 14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply field on 08/29/2022. 
However, the full scope of claim 1 has yet to be searched for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species, as described above. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)      Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or  
(3)	Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current status of 17/266,751
This Office Action is responsive to the amended claims filed on 02/08/2021. 
Claims 1, 2, 17, and 18 are original. Claims 3-5, 7, 9-10, 12, 13, 15-16, and 19 are currently amended. 
Priority
This application is a national stage entry of PCT/US2019/045314, filed on 08/06/2019, which claims priority to 62/715,188, filed on 08/06/2018. The instant application finds support from provisional application 62/715,188, filed on 08/06/2018. Therefore, the effective filing date of instant application is 08/06/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  The phrase “the administering to the patient the therapeutically effective amount of the HIV protease inhibitor and the iron chelator lowers serum hepcidin concentration” is awkward. The Examiner suggests instead “the administration of the therapeutically effective amount of the HIV protease inhibitor and the iron chelator to the patient lowers serum hepcidin concentration”.
Similarly, the phrase “the administering to the patient the therapeutically effective amount of the HIV protease inhibitor and the iron chelator lowers iron concentration in reticuloendothelial system” in claim 12 is awkward. The Examiner suggests instead “the administration of the therapeutically effective amount of the HIV protease inhibitor and the iron chelator to the patient lowers iron concentration in reticuloendothelial system”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-10, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
GROSS (Andrew Gross, “Discovery of an Allosteric Site on Furin, contributing to Potent Inhibition: a Promising Therapeutic for the Anemia of Chronic Inflammation”, 07/01/2014, These and Dissertations, BYU ScholarsArchive), as referenced in PTO-892 page 1 line U, 
As relied upon 
PHYSIOLOGY435 (“#8 Reticuloendothelial system and function of the spleen”, Physiology435, January 28, 2017), as referenced in PTO-892 page 1 line V
In view of 
NORTHERN CALIFORNIA (“Treating Thalassemia: Chelation -Desferal”,  Northern California Comprehensive Thalassemia Center, June 15, 2006), as referenced in PTO-892 page 1 line W
in view of 
HOPKINS (“Beta Thalassemia”, Johns Hopkins Medicine, September 2, 2016), as referenced in PTO-892 page X
And in view of 
MUSALLAM (Musallam and Taher, “Mechanism of Renal Disease in Beta-Thalassemia”, Science in Renal Medicine, pages 1299-1302, August 1, 2012), as referenced in PTO-892 page 2 line U. 
Claim 1 is drawn to a method of treating iron overload by administering an HIV protease inhibitor and an iron chelator. Claim 2-4 are drawn to the HIV protease inhibitor nelfinavir, Applicant’s elected species. Claim 5 is drawn to using a second HIV protease inhibitor, which Applicants elected darunavir. Claim 7 is drawn to the iron chelator desferal, Applicant’s elected species. Claim 9 is drawn to the patient being diagnosed with beta-thalassemia major, Applicant’s elected species. Claim 10 is drawn to the patient is undergoing dialysis. Claim 12 is drawn to claim 1’s method lowering serum hepcidin concentration. Claim 13 is drawn to claim 1’s method lowering iron concentration in reticuloendothelial system. Claim 15 is drawn to iron concentration in the spleen is reduced. Claim 16 is drawn to the method of claim 1 is provided for oral administration. Claims 17-19 are drawn to a pharmaceutical composition. 

Determining the scope and contents of the prior art
GROSS teaches ACI is characterized by the disruption of iron homeostasis (abstraction). GROSS teaches the impaired mobilization of reticuloendothelial system iron stores due to the regulation hepcidin is involved in the progression of ACI (page 8), which is how Applicant’s elected disease beta thalassemia’s symptoms develop.  Beta thalassemia’s symptoms result from inadequate hepcidin production which leads to improper iron absorption and excessive iron transport into the serum. (page 21).  
GROSS teaches individuals with beta-thalassemia require lifelong blood transfusions, and are essentially receiving repeated doses of recycled iron without being able to properly stop absorbing the iron (page 21). GROSS also teaches beta thalassemia can cause iron overload (page 22 table 1.5). This helps teach claims 1 and 9. 
GROSS teaches administering HIV protease inhibitor nelfinavir, Applicant’s elected species and a second HIV protease inhibitor ritonavir to rats in order to treat anemia of chronic inflammation (ACI) and to reverse its symptoms, including lowering iron levels (pages 164 and 169).  This helps teach claims 1-5. 
GROSS teaches a synergic effect in inhibiting furin with nelfinavir and darunavir, because these drugs are predicted to bind to different sites (pages 91 and 94). Furin cleaves prohepcidin and makes hepcidin; less furin would decrease the amount of hepcidin (page 25). A decreased level of hepcidin would increase the amount of ferroportin (page 16). More ferroportin would increase the iron transfer and availability to serum (page 18). This helps teach claims 1-5 and applicant’s elected species. 
GROSS teaches that Iron chelation is a used therapeutic to treat beta-thalassemia (page 21).  This helps teach claim 1. 
GROSS teaches nelfinavir decreased serum hepcidin levels in rats with ACI (Figure 4.3B). This teaches claim 12. 
GROSS teaches spleen iron levels decreased with nelfinavir treatment (figure 4.8 on page 192). This helps to teach claim 13. 
GROSS teaches oral administration of two HIV protease inhibitors, nelfinavir and ritonavir (page 169). This helps teach claim 16. 
PHYSIOLOGY435 is relied upon for the beneficial teachings that the spleen is part of the reticuloendothelial system (page 2 “Another Definition”). 
NORTHERN CALIFORNIA teaches that Desferal, also called deferoxamine, is the most studied iron chelator and used in treating iron overload caused by thalassemia (page 1). 
HOPKINS teaches thalassemia can be “major” or “minor” depending on the severity of the condition, and “alpha” and “beta” which affect different genes (page 1). 
MUSALLAM teaches that Acute renal failure attributed to use of iron chelators, such as desferal, is rare but has also been reported. In some studies, desferal overdose secondary to administration-pump malfunction or inadequate dosage monitoring resulted in acute renal failure necessitating dialysis (page 2). 


Ascertaining the differences between the prior art and the claims at issue
While GROSS teaches administering nelfinavir and ritonavir treat anemia of chronic inflammation (ACI) and to reverse its symptoms, including lowering iron levels (pages 164 and 169),  ACI’s and iron overload’s relationship with beta-thalassemia (pages 21 and 22), Iron chelation treating thalassemia (page 21), nelfinavir and darunavir, lowered levels of serum hepcidin levels (Figure 4.3B), lowered spleen iron levels (figure 4.8 on page 192), and oral administration, GROSS does not teach a method of nelfinavir and darunavir and iron chelator together. 
While NORTHERN CALIFORNIA teaches that Desferal is the most studied iron chelator and used in treating iron overload caused by thalassemia (page 1), NORTHERN CALIFORNIA does not teach all the limitations of the instant claims. 
While HOPKINS teaches thalassemia can be “major” or “minor” depending on the severity of the condition, and “alpha” and “beta” which affect different genes (page 1), HOPKINS does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of HIV protease inhibitors and iron chelators useful in treating iron overload and beta thalassemia, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of HIV protease inhibitors and iron chelators.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant claims 1-5, 7, 9-10, 12, 13, and 15-19 are prima facie obvious in light of the combination of references GROSS, as relied upon PHYSIOLOGY435, NORTHERN CALIFORNIA, and in view of HOPKINS. 
The artisan would have been motivated to use the GROSS’s teachings of administering two HIV protease inhibitors to treat iron overload caused by beta-thalassemia. Beta-thalassemia, which can cause ACI and iron overload, occurs because of inadequate hepcidin production which leads to improper iron absorption and excessive iron transport into the serum (GROSS page 21). The artisan would have expected that by administering nelfinavir and darunavir, which has a synergic effect, to inhibit furin (GROSS pages 91 and 93). The artisan would further expect furin to cleave less prohepcidin into hepcidin (page 25); a decreased level of hepcidin would increase the amount of ferroportin (GROSS page 16). More ferroportin would increase the iron transfer and availability to serum (GROSS page 18). GROSS’s results corroborate this mechanism (Figure 4.3B and figure 4.8 on page 192). Thus, the artisan would expect nelfinavir and darunavir to treat iron overload caused by Beta-thalassemia. This helps teach claims 1-5, 9, and 17-18. 
Furthermore, the artisan would be motivated to add the iron chelator Desferal (NORTHERN CALIFORNIA page 1) to the HIV protease inhibitors nelfinavir and darunavir (from above).  The artisan would expect that since nelfinavir and darunavir are each known to treat Beta-thalassemia and iron overload, that adding Desferal to a Beta-thalassemia and iron overload treatment comprising nelfinavir and darunavir would result in a functional treatment for Beta-thalassemia and iron overload.  It is prima facie obvious to combine one treatment for Beta-thalassemia and iron overload (Desferal) with two other treatments for Beta-thalassemia and iron overload (composition comprising nelfinavir and darunavir) in order to form a composition to be used for the very same purpose (treating Beta-thalassemia and iron overload).  This teaches claims 1-5, 7, 9, 17-19. 
The artisan would have been motivated to treat Beta-thalassemia major because of HOPKIN’s teachings. The artisan would be motivated and expected to treat patients with more serious symptoms (HOPKINS page 1). This teaches claims 1, 9, and Applicant’s elected species of disease. 
The artisan would be motivated to treat a patient undergoing dialysis because desferal overdose can result in acute renal failure which necessitates dialysis (MUSALLAM page 2). The artisan would be expected to treat any patient with iron overload, but especially would be motivated to use the instant treatment as it contains HIV protease inhibitors, which are effective in treating iron overload and work by a different mechanism. The artisan would expect that treatment would work on a patient on dialysis without issue. This teaches claim 9. 
The artisan would expect that the combination of nelfinavir, darunavir, and desferal to retain nelfinavir’s studied properties of decreasing serum hepcidin levels (GROSS Figure 4.3B) and decreasing spleen, which is part of the reticuloendothelial system, iron levels (GROSS figure 4.8 on page 192; and PHYSIOLOGY435 page 2). This teaches claims 12-13, and 15. 
The artisan would be expected and motivated to use the oral administration route as taught in GROSS (page 169). This teaches claim 16. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
A prior art search was conduced for prior art against base claim 1. Obvious art was retrieved. See “SEARCH 6” and “SEARCH 7” in enclosed search notes. 
Furthermore, a reviewed of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6-7” of STN search results and did not retrieve applicable double patent art against the elected species. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SEARCH 1-4” in enclosed search notes. 
U.S. P.G. patent 11458148B2 does not have the iron chelator as required in base claim 1 and therefore is not double patent art. 
Application 16/078, 591 does not have the iron chelator as required in base claim 1 and therefore is not double patent art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             
/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625